United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-20119
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FELIX GREGORIO CAICEDO,

                                      Defendant-Appellant.

                         --------------------
               Appeal from the United States District
                 for the Southern District of Texas
                       USDC No. 4:93-CR-67-1
                         --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel for Felix Gregorio Caicedo has moved for leave to

withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).     Caicedo was informed of his

right to respond but has not done so.     Our independent review of

the brief and the record discloses no nonfrivolous issues for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.